DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 2/21/2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/21/2020 has been considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 12, and 19 each recite that the unique multiplier comprises a value of “about” 1.0. The term “about” in the context of these claims results in ambiguity and renders these claims indefinite. 

Claims 5, 12, and 19 are further rejected due to the unique multiplier (in claims 5, 12, and 19) referring to the “output layer” but in claims 1, 18, and 15, the unique multiplier refers to the “first network layer,” which is inconsistent and renders the claims indefinite. To correct this, the language “of an output layer” in claims 5, 12, and 19 should be changed to “of the network layer.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 8, and 15 are directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. The step of “identifying…an input layer in a generator network” can be performed merely by a human operator viewing a monitoring screen / GUI. The steps of “assigning…a unique multiplier…” and “applying…a gradient and the unique multiplier to a node weight…”  amount to the judicial exception of an abstract idea since they can be performed completely in the human mind or by a human using a pen and paper. More specifically, and to identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and to explain why it is considered an exception, the steps of “specifying key frames…”, “calculating a sum…”, and “estimating a number of unacquired radio frames…” amount to collecting and comparing information and performing mathematical calculations (and that too which can be done mentally or by using a pen and paper), which courts have taken as being directed towards an abstract idea.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Although the additional element(s) of “one or more processors” and “a computer program product…comprising one or more computer readable storage devices” are recited in the claims that are beyond the judicial exception of the abstract idea (as explained in detail above), these additional elements, taken individually and also taken in combination with the rest of the claim, do not result in the claim as a whole amounting to significantly more than the abstract idea itself because they are well-understood, routine, and conventional in the art. 
Claims 2-7, 9-14, and 16-20 are rejected for the same reasons as set forth above due to each of these claims being able to be performed by a human mentally or by using a pen and paper and, thus, are non-statutory due to being directed to abstract ideas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quader (USPAN 2021/0142106) in view of Durham (USPAN 2019/0156183).
Consider claims 1, 8, and 15, Quader discloses a computer implemented method for training machine learning systems (see figure 4 (reproduced below for convenience), wherein disclosed is said method), and a corresponding computer program product for training machine learning systems, the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices (see figure 1 and paragraph 41, wherein disclosed is said computer program product) and a corresponding computer system for training machine learning systems, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (see figure 1 and paragraph 41, wherein disclosed is said computer system) comprising: 
identifying, by one or more computer processors, an input layer (see paragraphs 48, 50, 52, 58, and 60, wherein disclosed is an input layer); 
assigning, by the one or more computer processors, a unique multiplier to a first network layer (see abstract and paragraph 6: applying a set of location-based attention multipliers); and 
applying, by the one or more computer processors, a gradient and the unique multiplier to a node weight of the first network layer during generator network back- propagation (see abstract and paragraph 6: applying a set of location-based attention multipliers to weights in a set of convolution kernels and performing convolution on an input activation map using the set of convolution kernels with attention-infused weights to generate an output activation map, and updating attention-infused weights in the set of convolution kernels using a back propagated gradient of a loss computed for a neural network). 

    PNG
    media_image1.png
    800
    531
    media_image1.png
    Greyscale

Although Quader discloses a neural network (see above), Quader does not specifically disclose a generator network, in input layer in the generator network, and a first network layer after the input layer.
Durham teaches a generator network, in input layer in the generator network, and a first network layer after the input layer (see paragraph 35: a generative adversarial neural network (GAN) that has a first, input layer and a number of intermediate network layers that are after the input layer, and a final output layer of the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quader and combine it with the noted teachings of Durham. The motivation to combine these references is to provide a method of detection and prevention of adversarial attacks on neural networks (see paragraph 1 of Durham).

Consider claims 3, 10, and 17, although Quader discloses assigning a unique multiplier to the network layer (see above), Quader does not specifically disclose a plurality of network layers. 
Durham teaches a plurality of network layers (see paragraph 35: a generative adversarial neural network (GAN) that has a number of intermediate network layers that are after the input layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quader and combine it with the noted teachings of Durham. The motivation to combine these references is to provide a method of detection and prevention of adversarial attacks on neural networks (see paragraph 1 of Durham).

Consider claims 5, 12, and 19, although Quader in view of Durham disclose a unique multiplier of an output layer of the generator network (see above), Quader does not specifically disclose that the value of the unique multiplier is 1.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quader and have that the value of the unique multiplier is 1.0, since this is merely a matter of design choice, which involves only routine skill in the art. 

Allowable Subject Matter
Claims 2, 4, 6-7, 9, 11, 13-14, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412